Citation Nr: 9936249	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, secondary to a service connected left eye disorder. 

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for the period from July 11, 
1996 for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 1996, the Board remanded the issue of entitlement 
to service connection for a right eye disorder as secondary 
to service-connected left eye disorder for additional 
development. 

In testimony presented before a September 1997 hearing at the 
RO the issue of entitlement to an increased evaluation for a 
left eye disorder was withdrawn.

On appeal the veteran appears to have raised a claim to 
reopen the issue of entitlement to service connection for a 
hearing loss.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  Residuals of a right eye cataract with anterior ischemic 
optic neuropathy are functionally exacerbated by the 
veteran's left eye blindness, with post traumatic cataract.

2.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  Residuals of a right eye cataract with anterior ischemic 
optic neuropathy are aggravated functionally by left eye 
blindness, with post traumatic cataract.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.310(a) 
(1999). 

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.   38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Laws and Regulations

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims for service connection are well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  If a 
claim is well grounded, it must be shown that all relevant 
facts have been properly developed and that the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107 has been 
complied with.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused or aggravated a new disability, he or 
she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incidence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997).  
The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated alternatively that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

A.  Secondary Service Connection Claim for a Right Eye 
Disorder

The Board finds that the veteran's claim of entitlement to 
secondary service connection for a right eye disorder to be 
well grounded.  The Board is satisfied that the duty to 
assist has been fulfilled.  38 U.S.C.A. § 5107. 

The veteran is service connected for left eye blindness, with 
a post traumatic cataract due to a flak wound sustained in 
aerial combat during World War II.  He maintains that he has 
decreased right eye vision due to the strain imposed by the 
left eye disorder.  

The Board observes that numerous VA and private medical 
reports, dating from 1946 to 1999, reflect that the veteran 
has been diagnosed as having anterior ischemic optic 
neuropathy (AION) of the right eye which has been attributed 
to hypertension by VA (see , e.g, 1993 VA outpatient reports 
which attribute AION to hypertension).  In support of the 
veteran's assertions, however, a VA examiner in March 1996, 
after reviewing the entire claims file , concluded that while 
a right eye disorder was not pathologically related to the 
service-connected left eye disorder, the left eye had 
functionally aggravated the right eye (i.e., the decreased 
visual acuity in the left eye made the decreased visual 
acuity in the right eye more noticeable).  Also, in a June 
1997 report, the veteran's private physician, John 
Deligeorges, M.D., concluded that it was at least as likely 
as not that the veteran's service-related injury to the left 
eye caused cataracts and optic nerve damage to the right eye, 
which had slowly progressed over the years.  In light of the 
foregoing medical opinions, the Board concludes that right 
eye visual acuity due to anterior ischemic optic neuropathy 
is functionally aggravated by the service-connected left eye 
disorder.  Hence, service connection is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  The benefit of the 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.  

B.  Service Connection for Tinnitus

As noted previously, the initial legal question to be 
answered in any claim is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

With regards to his claim of entitlement to service 
connection for tinnitus, the veteran contends that he has 
tinnitus as a direct result of flying B-17s during combat 
missions in World War II.  While service medical and post 
service medical records do reveal a diagnosis of tinnitus on 
one occasion in October 1996, there is no competent evidence 
linking tinnitus to the veteran's active duty service.  That 
is to say there is neither any medical nor any scientific 
evidence linking any diagnosis of tinnitus to the appellant's 
active duty service.  Rather, the only evidence supporting 
the existence of a nexus between tinnitus and service are the 
contentions presented by the appellant himself.  The 
appellant, however, is a lay person and he is not trained to 
offer opinions concerning the etiology of tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find this claim well 
grounded.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for the aforementioned disability is well 
grounded.  In the absence of competent medical or scientific 
evidence to support the claim, it must be denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).


ORDER

Service connection for residuals of a right eye cataract with 
anterior ischemic optic neuropathy secondary to left eye 
blindness, with post traumatic cataract, is granted.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for tinnitus 
is denied.


REMAND

By rating decision in January 1997, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective July 11, 1996.  During the pendency of this appeal, 
VA issued revised regulations amending the section of the VA 
Schedule for Rating Disabilities on Mental Disorders, 
effective November 7, 1996, codified at 38 C.F.R. § 4.130 
(1998).  On and after that date, all examinations and 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which is codified at 38 C.F.R. 
§ 4.125 (1999).

The veteran's representative argues that in the absence of a 
full grant of benefits in this case and in light of the fact 
that the veteran has not been afforded a VA examination for 
PTSD since October 1996, the issue of entitlement to an 
increased disability rating should be remanded to the RO to 
afford the veteran an examination in light of both the new 
and old rating criteria with a decision being made on that 
most favorable to the veteran. The basis for this argument is 
that where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board agrees that although the RO has considered new and 
old rating criteria in assigning the current disability 
evaluation, inasmuch as the veteran has not had an 
appropriate compensation examination fully directed toward 
the disability rating to be assigned under DSM-IV as required 
by law, further action is necessary.

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment for 
PTSD since October 1996.  He should be 
informed that the request is made to 
ensure that his complete treatment 
records are available for review by VA 
adjudicators and clinicians.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified which have not been previously 
secured.  The RO must insure that all 
recent VA treatment records are 
associated with the primary claims 
folders.  If any private records 
mentioned by the veteran are unavailable, 
the reason why should be included in the 
claims folders.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the current nature and 
severity of his PTSD. All necessary tests 
and studies, including appropriate 
psychological studies, if necessary, 
should be conducted in order to identify 
and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of PTSD 
found to be present.  If psychiatric 
disorders other than PTSD are found, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, that fact should be so specified. 
The examiner must also comment on the 
extent to which the service-connected 
PTSD affects the veteran's occupational 
and social functioning.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should be typed.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination report to verify that the 
veteran's claims folder was reviewed.  If 
any development is incomplete, including 
if the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

5.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claim of what 
evaluation is warranted for the period 
from July 11, 1996 for PTSD under current 
regulations and guidelines.  The RO must 
specifically document their consideration 
as to whether a staged rating is 
warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

If the benefit sought is denied, then the veteran and his 
representative should be provided a supplemental statement of 
the case which reflects consideration by the RO of all 
additional evidence received.  They should be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.  No action is 
required by the veteran until he is contacted by the RO.



		
DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

